               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 1 of 17



1     MILSTEIN JACKSON
      FAIRCHILD & WADE, LLP
2     Gillian L. Wade, State Bar No. 229124
      gwade@mjfwlaw.com
3     Sara D. Avila, State Bar No. 263213
      savila@mjfwlaw.com
4     Marc A. Castaneda, State Bar No. 299001
      awhitman@mjfwlaw.com
5     10250 Constellation Blvd., Suite 1400
      Los Angeles, CA 90067
6     Tel: (310) 396-9600
      Fax: (310) 396-9635
7
      CARNEY BATES & PULLIAM, PLLC
8     Hank Bates, California State Bar No. 167688
      hbates@cbplaw.com
9     David Slade (to apply pro hac vice)
      dslade@cbplaw.com
10    519 W. 7th Street
      Little Rock, Arkansas 72201
11    Telephone: (501) 312-8500
      Facsimile: (501) 312-8505
12
      Attorneys for Plaintiff and the Class
13

14                                       UNITED STATES DISTRICT COURT

15                                   NORTHERN DISTRICT OF CALIFORNIA

16

17    CAMERON EIDMANN, individually and                Case No.
      on behalf of all others situated;
18                                                     CLASS ACTION COMPLAINT
                        Plaintiff,
19             vs.                                      1. Violations of the False and Misleading
                                                           Advertising Law, Cal. Bus. & Prof. C. §§
20                                                         17500, et seq.
      WALGREEN CO. an Illinois Corporation,
21                                                      2. Violations of the Consumer Legal Remedies
                        Defendant.                         Act, Cal. Civ. C. §§ 1750, et seq.
22
                                                        3. Violations of Unfair Competition Law,
23
                                                           ‘Unfair’ and ‘Fraudulent’ Prongs, Cal. Bus. &
24                                                         Prof. C. §§ 17200, et seq.

25                                                      4. Violations of Unfair Competition Law,
                                                           ‘Unlawful’ Prong, Cal. Bus. & Prof. C. §§
26                                                         17200, et seq.
27

28


     Error! Unknown document property name.   CLASS ACTION COMPLAINT
             Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 2 of 17




 1          Plaintiff Cameron Eidmann (“Plaintiff”), by his undersigned counsel, on behalf of himself
 2   and all persons similarly situated who purchased Walgreens’ store brand Infants’ Pain & Fever
 3   Acetaminophen, brings this Class Action Complaint against Defendant Walgreen Co. (“Walgreens”
 4   or “Defendant”). Plaintiff alleges the following upon information and belief, except for those
 5   allegations that pertain to Plaintiff, which are based on Plaintiff’s personal knowledge:
 6                                     NATURE OF THE ACTION
 7          1.     Defendant is one of the biggest drugstore chains in the United States, operating over
 8   9,000 mostly freestanding Walgreens stores throughout the United States, many of which are in
 9   California. Defendant’s websites also allow consumers to purchase general merchandise—including
10   over-the-counter drugs—online.
11          2.     Defendant has a portfolio of approximately 20 store brands (privately labeled),
12   including the Walgreens’ brand line of over-the-counter pain reliever and fever reducers, including
13   Walgreens’ Infants’ Pain & Fever Acetaminophen (“Infants’ Product” or the “Product”). 1
14   Defendant positions this private label product as a “national brand equivalent,” selling it alongside
15   brand-name acetaminophen products, such as Infants’ Tylenol and Children’s Tylenol.
16   Additionally, the front of the Product’s outer packaging includes a banner at the top that states
17   “Compare to Infants’ Tylenol® active ingredient”).
18          3.     Giving a child too much acetaminophen can be dangerous and even fatal, a problem
19   that terrifies parents and causes them to be extra careful when buying medicine for their young
20   children and babies. The FDA warns parents and caregivers to “[b]e very careful when you’re giving
21   your infant acetaminophen.” Defendant’s packaging for its Infants’ Product exploits parents’ fear
22   of giving their children an improper (and possibly fatal) dosage or formulation. Defendant does this
23   by designing its packaging to mislead a parent into thinking that the Infants’ Product is specially-
24   formulated – or otherwise possesses some unique medicinal quality – to make it specifically
25   appropriate for infants as opposed to older children. The front of a box of the Infants’ Product
26

27
     1
       Although the formulation is identical across all products, Defendant sells multiple types and
28   flavors of the Infants’ Product. This action addresses all liquid versions of the Infants’ Product.
                                                       1
                                                 1 COMPLAINT
                                      CLASS ACTION
              Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 3 of 17




 1   contains representations which are likely to deceive consumers into believing the Infants’ Product
 2   is specially formulated for infants or otherwise unique for infants.
 3            4.   In reality, the medicine contained in a bottle of Infants’ Product contains the same
 4   active ingredient and formulation (i.e. 160 mg per 4 mL of acetaminophen) that is contained in a
 5   bottle of Defendant’s Children’s Pain & Fever Acetaminophen Oral Suspension (“Children’s
 6   Product”). Thus, there is no difference in the medicine sold in the Infants’ Product and the Children’s
 7   Product. But Defendant does not disclose this important information anywhere on the Infants’
 8   Product packaging (though the front of the box does explicitly compare the Product to name-brand
 9   Infants’ Tylenol®). This omission causes consumers economic damage because Defendant charges
10   substantially more money for its Infants’ Product—up to four times as much per ounce—than for
11   its Children’s Product. Yet there is no reason for this dramatic price increase, as both medicines are
12   identical.
13                                    JURISDICTION AND VENUE
14            5.   Plaintiff and all members of the proposed Subclass are or were citizens of the State of
15   California during all times relevant herein.
16            6.   Venue is proper in this Court because a substantial part of the events and conduct
17   giving rise to the violations of law occurred in this county. This includes the transaction at issue—
18   Plaintiff’s purchase of the Product.
19            7.   Defendant is a publicly-traded corporation authorized to do business in the State of
20   California, and, at all relevant times hereto, was engaged in the manufacturing, labeling, packaging
21   marketing and sale of the Product in the State of California.
22            8.   This action is brought pursuant to the Class Action Fairness Act, 28 U.S.C. §1332
23   (CAFA). Jurisdiction is vested in this Court in that there is minimal diversity and the aggregate
24   amount in controversy exceeds five million dollars ($5,000,000,000.00), exclusive of interest and
25   costs.
26            9.   Accordingly, this Court has jurisdiction over the parties and the subject matter of this
27   action, and venue is proper.
28                                                  PARTIES
                                                       2
                                                 2 COMPLAINT
                                      CLASS ACTION
            Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 4 of 17




 1          10.    At all relevant times, Plaintiff Cameron Eidmann has resided in Santa Clara County,
 2   California. Plaintiff is the parent of three children—L.E., C.E., and O.E.—each of whom was an
 3   infant when he first purchased Infants’ Product.
 4          11.    Defendant Walgreen Co., is, and at all times mentioned in this Complaint was, a
 5   publicly traded corporation with headquarters at 200 Wilmot Road in Deerfield, Illinois 60015.
 6   Defendant can sue and be sued in this Court.
 7                                     FACTUAL ALLEGATIONS
 8   Acetaminophen and the Product
 9          12.    Acetaminophen is an active ingredient in hundreds of over-the-counter (OTC) and
10   prescription medications. It relieves pain and fever.
11          13.    Acetaminophen is marketed for infants under brand names such as Infants’ Tylenol,
12   Little Fevers Infant Fever/Pain Reliever, Pedia Care Fever Reduce Pain Reliever and Triaminic
13   Infants’ Syrup Fever Reducer Pain Reliever.
14          14.    Prior to the acts complained of herein, acetaminophen for infants was only available
15   with a concentration of 80 mg/mL of acetaminophen, and acetaminophen for children was only
16   available with a concentration of 160 mg/5 mL of acetaminophen.
17          15.    The different concentrations caused some consumers to accidentally provide the
18   wrong dosage of medicine to their children, causing them to overdose.
19          16.    In 1995, a lawsuit in San Francisco County Superior Court brought to light a potential
20   for confusion between acetaminophen products marketed for use by infants versus children
21   stemming from the different concentrations.
22          17.    Between 2000 and 2009 the FDA received reports of twenty (20) children dying from
23   acetaminophen toxicity, and at least three (3) deaths were tied directly to mix-ups involving the two
24   pediatric medicines.
25          18.    In an industry-wide effort to prevent the ongoing confusion and additional accidental
26   acetaminophen toxicity, in 2011, manufacturers voluntarily changed the liquid acetaminophen
27   marketed for infants from 80 mg per 0.8mL or 80mg per 1mL to be the same concentration as the
28   liquid acetaminophen marketed for children – 160 mg per 5mL.
                                                        3
                                                 3 COMPLAINT
                                      CLASS ACTION
               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 5 of 17




 1             19.   Since then, the only difference in acetaminophen products marketed for infants and
 2   children (including Defendant’s Infants’ Product and Children’s Product) has been the price and the
 3   plastic dosing instrument included with the product. 2
 4             20.   Defendant’s Infants’ Product and Children’s Product have the same concentration of
 5   acetaminophen, are thus interchangeable – equally suitable for infants and children.
 6             21.   Defendant’s store brand products—including Infants’ Product—have been marketed
 7   as capable of delivering quality and value.
 8             22.   Since before the beginning of the Class Period, Defendant has been engaging in the
 9   unfair, unlawful, and deceptive practice of manufacturing, marketing and selling its store brand
10   pediatric acetaminophen as two separate products (one marketed for use in infants and the other for
11   children), such that parents mistakenly believe they must purchase the more expensive Infants’
12   Product for their infants.
13             23.   The front of the box of the Infants’ Product displays a drawing of a small child. The
14   outer packaging also includes the following statements, among others:
15                a. “Infants’ Pain & Fever”
16                b. “Compare to the active ingredient in Infants’ Tylenol® Oral Suspension”
17             24.   While the packaging compares Infants’ Product to a name-brand counterpart (also
18   purportedly formulated exclusively and specifically for infants), it does not state that it is also the
19   same medicine contained in Children’s Product. Instead, the representations and images create the
20   opposite effect. But the lack of difference in formulations between the Infants’ Product and
21   Children’s Product would be important information to consumers in deciding whether to buy
22   Infants’ Product.
23             25.   Similarly, Defendant’s Children’s Product leads a reasonable consumer to believe that
24   it consists of medicine that is specific to children, as opposed to infants. The front of the box of the
25   Children’s Product displays a parent holding a child appearing to be older than a toddler. The outer
26   packaging also includes the following statements, among others:
27                a. “Children’s Pain & Fever”
28   2
         See fn. 1, supra.
                                                        4
                                                  4 COMPLAINT
                                       CLASS ACTION
             Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 6 of 17




 1             b. “Compare to the active ingredient in Children’s Tylenol® Oral Suspension”
 2           26.    Like the packaging of the Infants’ Product, nowhere on the label of the Children’s
 3   Product does Defendant state that the formulation of the two medicines is entirely identical.
 4           27.    Despite this fact, the Infant Product retails for approximately $4.00 per ounce, while
 5   the Children’s Product retails for $1.29 per ounce. Accordingly, the Infant Product can cost almost
 6   four times as much per ounce than the Children’s Product despite being identical medicines. There
 7   is a similarly significant price differential throughout the Class Period.
 8           28.    Defendant knows that consumers with the youngest of children, such as Plaintiff, are
 9   typically more cautious about what medicine they give to their babies, especially when they are
10   giving their babies a product that can cause accidental deaths.
11           29.    Defendant knows these misrepresentations and omissions would be important to a
12   reasonable consumer in deciding whether or not to purchase Infants’ Product (as opposed to the
13   identically-formulated Children’s Product).
14           30.    Defendant’s deceptive and misleading advertising, marketing, packaging and sales
15   practices harness the fear of acetaminophen toxicity to trick consumers, including Plaintiff, into
16   purchasing and overpaying for Infants’ Product when Children’s Product would be just as safe and
17   effective at a fraction of the price.
18     Plaintiff’s Purchase of the Product
19           31.    When Plaintiff’s children were infants, Plaintiff and his wife would purchase infants’
20   acetaminophen, including Defendant’s Infants’ Product, to relieve the children’s fevers and for pain
21   associated with teething.
22           32.    Throughout this period, Plaintiff would shop at a Walgreens pharmacy in San Jose,
23   California, where he would purchase Defendant’s Infants’ Product.
24           33.    Plaintiff saw that Defendant’s Infants’ Product was marketed for babies, and believed
25   it to be specifically formulated for babies such as his children (and pharmacologically or otherwise
26   distinct from Defendant’s Children’s Product or any other children’s acetaminophen product).
27           34.    Plaintiff accordingly purchased Infants’ Product from Defendant, instead of
28   Defendant’s Children’s Product.
                                                        5
                                                   5 COMPLAINT
                                        CLASS ACTION
              Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 7 of 17




 1            35.   Throughout Plaintiff’s children’s infancies, Plaintiff and/or his wife made several
 2   purchases of Infants’ Product at their Walgreens pharmacy.
 3                                                 TOLLING
 4            A.    Discovery Rule Tolling
 5            36.   Class Members had no way of knowing about Defendant’s deceptive practices with
 6   respect to the marketing of its Infants’ Product and Children’s Product. Defendant’s marketing of
 7   the respective products makes clear that it tried to hide the true facts that there is no pharmacological
 8   difference between the two products despite the pronounced price markup for its Infants’ Product.
 9            37.   Within the period of any applicable statutes of limitation, Plaintiff and the other Class
10   Members could not have discovered through the exercise of reasonable diligence that Defendant
11   was hiding its true practices.
12            38.   All applicable statutes of limitation have been tolled by operation of the discovery
13   rule.
14           B.     Fraudulent Concealment Tolling
15            39.   All applicable statutes of limitation have also been tolled by Defendant’s knowing
16   and active fraudulent concealment and denial of the facts alleged herein throughout the period
17   relevant to this action.
18            40.   Instead of disclosing its true practices, Defendant falsely represented that there was a
19   meaningful difference between its Infants’ Product and Children’s Product, and that the former
20   should be used by infants while the latter should be used by children.
21           C.     Estoppel
22            41.   Defendant was under a continuous duty to disclose to Plaintiff and the other Class
23   Members the true character, quality, and nature of its acetaminophen products, including Infants’
24   Product and Children’s Product.
25            42.   Defendant knowingly, affirmatively, and actively concealed true facts from
26   consumers.
27            43.   Based on the foregoing, Defendant is estopped from relying on any statutes of
28   limitations in defense of this action.
                                                        6
                                                  6 COMPLAINT
                                       CLASS ACTION
             Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 8 of 17




 1                                            CLASS ALLEGATIONS
 2          44.    Plaintiff brings this action as a class action on his own behalf and on behalf of all
 3   others similarly situated under Federal Rule of Civil Procedure Rule 23, for declaratory judgment,
 4   damages, restitution, injunctive relief, costs and attorneys’ fees. Plaintiff seeks certification of this
 5   action as a class action on behalf of the following class (the “Class”):
 6                 All persons who purchased Infants’ Product for personal use and not
 7                 for resale in the United States.
 8          45.    Plaintiff also bring this suit as a class action on behalf of the following subclass
 9   (“California State Subclass”):
10                 All persons, in the State of California, who purchased Infants’
11                 Product for personal use and not for resale in California.
12          46.    The following persons are excluded from the Class and Subclass:                Defendant,
13   Defendant’s officers, directors, agents, trustees, parents, children, corporations, trusts,
14   representatives, employees, successors, assigns, or other persons or entities related to or affiliated
15   with Defendant and/or its officers and/or directors, or any of them. Also excluded from the proposed
16   Class and Sub-Class are the Court, the Court’s immediate family and Court staff.
17          47.    The members of the Class and Subclass are so numerous that joinder of all members
18   is impracticable. On information and belief, there are in excess of a thousand members of the Class.
19   Discovery will reveal, through Defendant’s records, the approximate number of Class and Subclass
20   members.
21          48.    Plaintiff’s claims are typical of the Class and the Subclass. Plaintiff, like all members
22   of the Class, has been subjected to Defendant’s deceptive and misleading marketing (including the
23   packaging) for Infants’ Product. The harm suffered by Plaintiff and the Class was and is caused by
24   the same misconduct by Defendant.
25          49.    Plaintiff will fairly and adequately represent and protect the interests of the members
26   of the Class and Subclass. Plaintiff has retained counsel highly experienced in complex consumer
27   class action litigation and intend to prosecute this action vigorously. Plaintiff is a member of both
28   the Class and Subclass described herein and do not have interests antagonistic to, or in conflict with,
                                                        7
                                                  7 COMPLAINT
                                       CLASS ACTION
            Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 9 of 17




 1   the other members of the Class and Subclass.
 2          50.    A class action is superior to other available methods for the fair and efficient
 3   adjudication of this controversy. Because the monetary damages suffered by individual Class
 4   members are relatively small, the expense and burden of individual litigation make it impossible for
 5   individual Class members to seek redress for the wrongful conduct asserted herein. If Class
 6   treatment of these claims is not available, Defendant would likely continue its wrongful conduct,
 7   will unjustly retain improperly obtained revenues, and/or otherwise escape liability for their
 8   wrongdoing.
 9          51.    Common questions of law and fact exist as to all members of the Class, which
10   predominate over any questions that may affect individual Class members. Among the questions of
11   law and fact common to the Class are the following:
12             a. Whether Defendant’s marketing, advertising, labeling, and packaging of Infants’
13                 Product is likely to deceive reasonable consumers;
14             b. Whether Defendant’s marketing, advertising, labeling, and packaging of Infants’
15                 Product caused Plaintiff and the Class to suffer economic harm;
16             c. Whether Defendant violated California Business and Professions Code §§ 17200, et
17                 seq;
18             d. Whether Defendant violated California Business and Professions Code §§ 17500, et
19                 seq;
20             e. Whether Defendant’s representations and omissions are material to reasonable
21                 consumers; and,
22             f. Whether Plaintiff and the Class are entitled to restitution and if so, the appropriate
23                 measure.
24          52.    Plaintiff knows of no difficulty which will be encountered in the management of this
25   litigation which would preclude its maintenance as a class action.
26          53.    The prosecution of separate actions by individual members of the Class would run the
27   risk of inconsistent or varying adjudications, which might establish incompatible standards of
28   conduct for the Defendant. Prosecution as a class action will eliminate the possibility of repetitious
                                                       8
                                                 8 COMPLAINT
                                      CLASS ACTION
               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 10 of 17




 1   litigation.
 2             54.    Class certification is appropriate under Federal Rule of Civil Procedure Rule
 3   23(b)(2) because Defendant’s actions are generally applicable to the Class as a whole, and Plaintiff
 4   seeks equitable remedies with respect to the Class as a whole. Defendant has acted or refused to act
 5   on grounds generally applicable to the Class, thereby making appropriate final injunctive relief or
 6   corresponding declaratory relief with respect to the Class as a whole.
 7                                        FIRST CAUSE OF ACTION
                           Violations of False and Misleading Advertising Law (FAL)
 8                   California’s False Advertising Law, Bus. & Prof. Code §§ 17500, et seq.
 9                                (on behalf of Plaintiff and the proposed Class)

10       55.         Plaintiff herby incorporates by reference each of the preceding allegations as if fully

11   set forth herein.

12       56.         In marketing, advertising, labeling, and packaging Infants’ Product, Defendant made,

13   and continues to make, misleading statements in order to induce consumers into purchasing Infants’

14   Product on a false premise.

15       57.         In marketing, advertising, labeling, and packaging Infants’ Product, Defendant failed

16   and continue to fail to make material disclosures, including a statement that Infants’ Product is the

17   same product as Children’s Product.

18       58.         Defendant is aware that the claims it makes about Infants’ Product are deceptive,

19   misleading, without basis, and unreasonable.

20       59.         Defendant engaged in the deceptive conduct alleged above to induce the public to

21   purchase the more expensive Infants’ Product instead of Children’s Product.

22       60.         In marketing, advertising, labeling, and packaging Infant’s Product described above,

23   Defendant knew or should have known their statements regarding the uses and characteristics of

24   Infants’ Product were false and misleading.

25       61.         Defendant’s misrepresentations of the material facts detailed above constitute unfair

26   and fraudulent business practices within Cal. Bus. & Prof. C. § 17200.

27       62.         There were reasonably available alternatives to further Defendant’s legitimate

28   business interests, other than the conduct described herein.
                                                        9
                                                  9 COMPLAINT
                                       CLASS ACTION
               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 11 of 17




 1       63.        All of the conduct alleged herein occurs and continues to occur in Defendant’s
 2   business. Defendant’s wrongful conduct is part of a course of conduct repeated on hundreds if not
 3   thousands of occasions every day.
 4       64.        Plaintiff was misled into purchasing Infants’ Product by Defendant’s deceptive
 5   conduct and misleading advertising as alleged above.
 6       65.        In addition, Defendant’s use of the Product’s packaging as advertising and marketing
 7   have deceived and are likely to continue deceiving the consuming public, in violation of California
 8   Business and Professions Code § 17500.
 9       66.        Plaintiff has suffered injury in fact and has lost money as a result of Defendant’s
10   misrepresentations and omissions. Indeed, Plaintiff purchased Infants’ Product because of
11   Defendant’s misrepresentations that Infants’ Product is specially formulated or uniquely suitable
12   for infants. Plaintiff would not have purchased Infants’ Product if he had known that the advertising
13   and representations as described herein were false.
14                                       SECOND CAUSE OF ACTION
15                             Violations of Consumer Legal Remedies Act (CLRA)
                                       California Civil Code §§ 1750, et seq.
16                              (On behalf of Plaintiff and the California Subclass)

17       67.        Plaintiff herby incorporates by reference each of the preceding allegations as if fully

18   set forth herein.

19       68.        Plaintiff has standing to pursue this claim as Plaintiff has suffered injury in fact and

20   lost money as a result of Defendant’s actions as set forth herein.

21       69.        At all times relevant hereto, Defendant is a “person” as defined in Cal. Civ. C. §

22   1761(d).

23       70.        At all times relevant hereto, Defendant’s Infants’ Product is a “good” as defined in

24   Cal. Civ. C. § 1761(d).

25       71.        At all relevant times hereto, Plaintiff’s purchases of Infants’ Product constitute

26   “transactions” as defined in Cal. Civ. C. § 1761(e).

27       72.        The following subsections of the CLRA prohibit the following unfair methods of

28   competition and unfair or deceptive acts or practices undertaken by any person in a transaction is
                                                       10
                                                  10 COMPLAINT
                                       CLASS ACTION
               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 12 of 17




 1   intended to result or which results in the sale or lease of goods or services to any consumer:
 2                 a. Cal. Civ. C. § 1770(a)(5): Representing that goods or services have sponsorship,
 3                      approval, characteristics, ingredients, uses, benefits, or quantities which they do not
 4                      have or that a person has a sponsorship, approval, status, affiliation, or connection
 5                      which they do not have;
 6                 b.   Cal. Civ. C. § 1770(a)(9): Advertising goods or services with intent not to sell them
 7                      as advertised; and,
 8                 c.   Cal. Civ. C. § 1770(a)(16): Representing that the subject of a transaction has been
 9                      supplied in accordance with a previous representation when it has not.
10       73.            Defendant has violated and continues to violate Cal. Civ. C. §1770(a)(5) by
11   representing that Infants’ Product has sponsorship, approval, characteristics, ingredients, benefits
12   or quantities which it does not have.
13       74.            Defendant has violated and continue to violate Cal. Civ. C. §1770(a)(9) by advertising
14   Infants’ Product with the intent not to sell it as advertised.
15       75.            Defendant has violated and continue to violate Cal. Civ. C. §1770(a)(16) by
16   representing Infants’ Product has been supplied in accordance with previous representations when
17   it has not.
18       76.            Defendant has violated and continue to violate Cal. Civ. C. § 1770(a)(5), (a)(9) and
19   (a)(16) by deceiving consumers into believing Infants’ Product is specially formulated or otherwise
20   medicinally unique for infants, as described more fully above. Indeed, Plaintiff relied on Infants’
21   Product packaging before purchasing.
22       77.            Defendant’s misrepresentations and omissions were done with the intention of
23   deceiving Plaintiffs and the Class and depriving them of their legal rights and money.
24       78.            Defendant knew Infants’ Product is not specially formulated or medicinally unique
25   for infants, that Children’s Product is the same product as Infants’ Product, and that Children’s
26   Product is safe and suitable for infants as when given in the proper dosage amount.
27       79.            Plaintiff is concurrently filing the declaration of venue required by Cal. Civ. C. §
28   1780(d).
                                                           11
                                                         11 COMPLAINT
                                              CLASS ACTION
               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 13 of 17




 1       80.        The policies, acts, and practices hereto described were intended to result in the sale of
 2   Infants’ Product to the consuming public, particularly to cautious parents with sick babies who
 3   needed medicine, and violated and continues to violate § 1770(a) (5) of the act by representing that
 4   Infants’ Product has characteristics, benefits, uses, or quantities which it does not have.
 5       81.        Defendant’s actions as described herein were done with conscious disregard of
 6   Plaintiff’s rights and Defendant has acted wantonly and maliciously in its concealment of the same.
 7       82.        Defendant’s wrongful business practices constituted, and constitute, a continuing
 8   course of conduct in violation of the CLRA since Defendant continues to make the same
 9   misrepresentations and omit material information regarding Infants’ Product.
10       83.        Pursuant to Cal. Civ. C. § 1780(a), Plaintiff currently seeks restitution and an order
11   enjoining Defendant from engaging in the methods, acts and practices alleged herein, and any other
12   relief deemed proper by the Court.
13       84.        On or about March 10, 2020, Plaintiff sent Defendant notice advising Defendant that
14   it violated and continues to violate, Section 1770 of the CLRA (the “Notice”). The Notice complied
15   in all respects with Section 1782 of the CLRA. Plaintiff sent the Notice by Certified U.S. Mail,
16   return-receipt requested to Defendant at Defendant’s principal place of business and to its registered
17   agent in Sacramento, California. Plaintiff’s Notice advised Defendant that it must correct, repair,
18   replace or otherwise rectify its conduct alleged to be in violation of Section 1770. However,
19   Defendant failed to do so within thirty (30) days of receipt of this notice. Plaintiff therefore seeks
20   actual damages and punitive damages.
21
                                           THIRD CAUSE OF ACTION
22
                                   Violations of Unfair Competition Law (UCL)
23                                      ‘Unfair’ and ‘Fraudulent’ Prongs
                                       Cal. Bus. & Prof. C. §§ 17200, et seq.
24                                    (On behalf of Plaintiffs and the Class)
25       85.        Plaintiff herby incorporates by reference each of the preceding allegations as if fully

26   set forth herein.

27       86.        As alleged above, Plaintiff has standing to pursue this claim as he has suffered injury

28   in fact and lost money or property as a result of Defendant’s actions. Specifically, prior to the filing
                                                        12
                                                  12 COMPLAINT
                                       CLASS ACTION
              Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 14 of 17




 1   of this action, Plaintiff purchased Infants’ Product for his own personal household use. In so doing,
 2   Plaintiff relied on Defendant’s misrepresentations and omissions of material facts, as alleged in
 3   detail above. Had Defendant disclosed on the packaging that Infants’ Product and Children’s
 4   Product are identical, Plaintiff would not have purchased the more expensive Infants’ Product.
 5      87.        Defendant’s conduct in marketing, advertising, labeling, and packaging Infants’
 6   Product is likely to deceive reasonable consumers. Indeed, no reasonable consumer would be willing
 7   to pay approximately 400% more for Infants’ Product unless they had good reason to believe that
 8   the Infant’s Product was different than the Children’s Product.
 9      88.        Defendant is aware that the claims it makes about Infants’ Product are deceptive, false
10   and misleading. Defendant is also aware consumers, such as Plaintiff, with babies are typically more
11   cautious about what medicine to give their baby, especially when they are giving their baby a
12   product that in the past has caused accidental deaths.
13      89.        The misrepresentations by Defendant make constitute unfair and fraudulent business
14   practice within the meaning of Cal. Bus. & Prof. C. §§ 17500, et seq.
15      90.        Defendant’s business practices, as alleged herein, are unfair because: (1) the injury to
16   the consumer is substantial—he was deceived into thinking Infants’ was specially formulated or
17   unique for infants; (2) the injury is not outweighed by countervailing benefits to consumers or
18   competition, as there can be no benefit to consumers where they are required to pay nearly quadruple
19   the price for the same medicine; (3) consumers could not reasonably have avoided the injury because
20   Defendant intentionally misled the consuming public by means of its advertising, marketing and
21   labeling of Infants’.
22      91.        Defendant’s business practices are also unfair because their conduct in selling,
23   advertising, marketing and labeling Infants’ offends established public policy and is immoral,
24   unethical, oppressive, unscrupulous or substantially injurious to consumers. Such public policy is
25   tethered to specific constitutional and statutory provisions, including California’s consumer
26   protection statutes.
27      92.        Defendant’s wrongful business practices constitute a continuing course of conduct of
28   unfair competition since Defendant is marketing and selling Infants’ Product in a manner likely to
                                                      13
                                                 13 COMPLAINT
                                      CLASS ACTION
               Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 15 of 17




 1   deceive the public.
 2       93.        Defendant has peddled, and continue to peddle, its misrepresentations through a
 3   national advertising campaign.
 4       94.        In addition, Defendant’s use of the packaging to call attention to or give publicity to
 5   the sale of goods or merchandise which are not as represented constitutes unfair competition, unfair,
 6   deceptive, untrue or misleading advertising, and an unlawful business practice within the meaning
 7   of Cal. Bus. & Prof. C. §§ 17200, et seq.
 8       95.        There were reasonably available alternatives to further Defendant’s legitimate
 9   business interests, other than the conduct described above.
10       96.        Plaintiff was misled into purchasing Infants’ Product by Defendant’s deceptive and
11   fraudulent conduct as alleged above.
12       97.        Plaintiff was misled and, because the misrepresentations and omissions were uniform
13   and material, presumably believed Infants’ Product was specially formulated or unique for infants.
14       98.        Pursuant to section 17203 of the UCL, Plaintiff seek an order of this Court enjoining
15   Defendant from engaging in the unfair and fraudulent business practices alleged herein in
16   connection with the sale of Infants’.
17       99.        Additionally, Plaintiff seeks an order awarding Plaintiff and the Class restitution of
18   the money wrongfully acquired by Defendant by means of the unfair and fraudulent business
19   practices alleged herein.
20                                       FOURTH CAUSE OF ACTION
                                   Violations of Unfair Competition Law (UCL)
21                                                Unlawful Prong
                                        Cal. Bus. & Prof. C. §§ 17200, et seq.
22                                     (On behalf of Plaintiffs and the Class)
23       100.       Plaintiff herby incorporates by reference each of the preceding allegations as if fully

24   set forth herein.

25       101.       Defendant’s actions, as alleged herein, constitute illegal and unlawful business

26   practices in violation of Cal. Bus. & Prof. C. §§ 17200, et seq.

27       102.       Defendant is unlawfully labeling, selling, marketing and advertising Infants’ Product.

28   Indeed, Defendant’s violations of the FAL, CLRA and the UCL alleged above, constitute predicate
                                                       14
                                                  14 COMPLAINT
                                       CLASS ACTION
            Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 16 of 17




 1   acts which violate the UCL’s “unlawful” prong.
 2      103.       Plaintiff was misled because Defendant’s misrepresentations and omissions,
 3   described above, were uniform and material. Plaintiff reasonably relied on those misrepresentations
 4   and material omissions, believing based thereon that Infants’ Product was specially formulated or
 5   unique for infants. As a result of Defendant’s misrepresentations and omissions, Plaintiff lost
 6   money or property.
 7      104.       Pursuant to section 17203 of the UCL, Plaintiff seeks an order of this Court enjoining
 8   Defendant from engaging in the unlawful business practices alleged herein in connection with the
 9   sale of Infants’ Product.
10      105.       Additionally, Plaintiff seeks an order awarding Plaintiff and the Class restitution of
11   the money wrongfully acquired by Defendant by means of the unfair and fraudulent business
12   practices alleged herein.
13                                           PRAYER FOR RELIEF
14          WHEREFORE, Plaintiff, on behalf of himself and on behalf of the members of the Class
15   defined herein, prays for judgment and relief on all Causes of Action as follows:
16         A.      An order certifying that the action may be maintained as a Class Action and that
17                 Plaintiff be appointed the Class Representative and his undersigned counsel as Class
18                 Counsel;
19         B.      An order enjoining Defendant from pursuing the policies, acts, and practices
20                 complained of herein;
21         C.      Pre-judgment interest from the date of filing this suit;
22         D.      Restitution;
23         E.      Damages;
24         F.      Punitive damages;
25         G.      Reasonable attorneys' fees;
26         H.      Costs of this suit; and
27         I.      Such other and further relief as the Court may deem necessary or appropriate.
28
                                                       15
                                                  15 COMPLAINT
                                       CLASS ACTION
            Case 5:20-cv-04805 Document 1 Filed 07/17/20 Page 17 of 17




 1                                              JURY DEMAND
 2           Plaintiff, individually and on behalf of the Class, by and through their undersigned
 3   counsel, hereby request a trial by jury as to all issues so triable.
 4

 5   July 17, 2020                          Respectfully submitted,
 6

 7
                                                     Gillian L. Wade
 8                                                   Sara D. Avila
                                                     Marc A. Castaneda
 9                                                   MILSTEIN JACKSON FAIRCHILD & WADE,
                                                     LLP
10

11                                                   CARNEY BATES & PULLIAM, PLLC
                                                     Hank Bates
12                                                   David Slade (to apply pro hac vice)

13                                                   Counsel for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        16
                                                  16 COMPLAINT
                                       CLASS ACTION
